Order entered April 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00732-CV

                             ALBERT G. HILL, III, Appellant

                                              V.

                             ALBERT G. HILL, JR., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-04523

                                          ORDER
       Before the Court is the motion of Daniel L. Jackson, Receiver for Hill 3 Investments LLC

requesting that the Court reconsider and clarify the Court’s March 31, 2104 order staying the

trial court’s March 17, 2014 Order Approving Receiver’s Application for Payment of Fees and

Expenses Regarding Preparation of Appellate Brief and the Court’s March 31, 2014 order

consolidating Cause No. 05-14-00397-CV and Cause No. 05-13-00732-CV. The Court DENIES

the motion.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE